Bylaws of SOUTHWEST GAS CORPORATION ¼¼¼¼¼ (As amended 05/05/10) BYLAWS OF SOUTHWEST GAS CORPORATION ARTICLE I Section 1.Principal Office The principal office for the transaction of the business of the Corporation is hereby fixed and located at 5241 Spring Mountain Road, in the City of Las Vegas, County of Clark, State of Nevada. Section 2.Other Offices Branch or subordinate offices may at any time be established by the Board of Directors at any place or places where the Corporation is qualified to do business. Section 3.Terminology All personal pronouns used herein are employed in a generic sense and are intended and deemed to be neutral in gender. ARTICLE II MEETING OF SHAREHOLDERS Section 1.Regular Meeting Commencing in May 2009, the regular annual meeting of shareholders shall be held at the principal office of the corporation, or at such other place within or without the State of California as the officers of the corporation may deem convenient and appropriate, at 10:00a.m. on the first Thursday after the third day of
